                                                                               JS-6
1

2
                                                                              9/18/29198
3
                                                                                CW
4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   SUNG CHOI,                                  )   Case No. SA CV 19-0976 FMO (JPRx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                v.                             )   JUDGMENT
                                                 )
14   CHI VUONG, et al.,                          )
                                                 )
15                                               )
                                                 )
16                        Defendants.            )
                                                 )
17

18         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

19

20   Dated this 18th day of September, 2019.

21

22                                                                    /s/
                                                                Fernando M. Olguin
23                                                           United States District Judge

24

25

26

27

28
